Exhibit 10.3

 

EXECUTION VERSION

 

INCREMENTAL JOINDER SUPPLEMENT

 

INCREMENTAL JOINDER SUPPLEMENT NO. 2 dated as of June 21, 2012 (the
“Supplement”), to the Joinder No. 1, dated as of June 15, 2012 (as heretofore
amended and/or supplemented, to “Joinder No. 1”), among GTAT CORPORATION, a
Delaware corporation (the “U.S. Borrower”), GT ADVANCED TECHNOLOGIES LIMITED, a
company incorporated under the laws of Hong Kong (the “Hong Kong Borrower”), GT
ADVANCED TECHNOLOGIES INC., a Delaware corporation (“Holdings”), the banks which
are parties hereto, together with their respective successors and assigns (the
“Additional Term Lenders”) and BANK OF AMERICA, N.A., as administrative agent
(the “Administrative Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrowers, the Lenders and the Administrative Agent have
entered into a Credit Agreement dated as of January 31, 2012 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Credit Agreement”).  Capitalized terms not otherwise defined in this Supplement
have the same meanings as specified in the Credit Agreement.

 

(2)           The U.S. Borrower has requested that the Additional Term Lenders
provide to the U.S. Borrower Additional Term Loans pursuant to Section 2.13 of
the Credit Agreement and Joinder No. 1 on the Additional Term Loan Effective
Date and on the effective date of any subsequent Incremental Joinder Supplement,
in an aggregate principal amount on the Additional Term Loan Effective Date of
$30,000,000 plus additional amounts pursuant to Incremental Joinder Supplements
not to exceed an additional $45,000,000 in the aggregate, having identical terms
with, and having the same rights and obligations under the Credit Agreement as,
the outstanding Term Loans.

 

SECTION 1            Joinder. By executing and delivering this Supplement, and
upon satisfaction of the conditions set forth in Section 3 hereof, each
Additional Term Lender hereby (a) becomes a party to Joinder No. 1 as an
“Additional Term Lender” thereunder with the same force and effect as if
originally named therein as a Additional Term Lender, and (b) expressly,
irrevocably and absolutely assumes all obligations and liabilities of an
“Additional Term Lender” under Joinder No. 1. Each reference to an “Additional
Term Lender” in Joinder No. 1 shall be deemed to include each Additional Term
Lender and Exhibit A of Joinder No. 1 shall be deemed to include the schedule
set forth on Annex 1 of this Supplement.

 

SECTION 2            Repayment of Loans. Section 2.07(a) of the Credit Agreement
is, effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3, hereby amended and restated in its
entirety to read as follows:

 

Date

 

Term Loan

 

June 30, 2012

 

1,750,000

 

September 30, 2012

 

1,750,000

 

December 31, 2012

 

1,750,000

 

March 31, 2013

 

1,750,000

 

June 30, 2013

 

1,750,000

 

September 30, 2013

 

1,750,000

 

December 31, 2013

 

1,750,000

 

March 31, 2014

 

1,750,000

 

June 30, 2014

 

3,500,000

 

September 30, 2014

 

3,500,000

 

December 31, 2014

 

3,500,000

 

March 31, 2015

 

3,500,000

 

June 30, 2015

 

3,500,000

 

September 30, 2015

 

3,500,000

 

December 31, 2015

 

3,500,000

 

Fourth Anniversary of the Closing Date

 

101,500,000

 

 

--------------------------------------------------------------------------------


 

SECTION 3            Conditions to Effectiveness of Sections 1 and 2.  Sections
1 and 2 of this Supplement shall become effective on the date when, and only
when, the following conditions shall have been satisfied (such date, the
“Joinder Supplement No. 2 Effective Date”):

 

(a)           The Administrative Agent shall have received a counterpart
signature page of (1) this Supplement duly executed by (i) Holdings, (ii) the
U.S. Borrower, (iii) the Hong Kong Borrower, (iv) the Administrative Agent and
(v) each Additional Term Lender who is listed as having an Additional Term
Commitment on Annex 1 to this Supplement or, as to any of the foregoing parties,
written evidence reasonably satisfactory to the Administrative Agent that such
party has executed this Supplement and (2) the consent attached hereto (the
“Consent”) duly executed by each Grantor and Guarantor under the U.S. Security
Agreement dated January 31, 2012 and each Guarantor under U.S. Guaranty dated
January 31, 2012.

 

(b)           The Administrative Agent shall have received a certificate of
Holdings dated as of the Joinder Supplement No. 2 Effective Date signed on
behalf of Holdings by a Responsible Officer of Holdings, certifying on behalf of
Holdings and each Borrower that, (1) the representations and warranties
contained in Article V of the Credit Agreement and in any other Loan Document,
are true and correct in all material respects (except that such representations
and warranties that are qualified by materiality or Material Adverse Effect
shall be true and correct in all respects) on and as of the Joinder Supplement
No. 2 Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (except that such representations and
warranties that are qualified by materiality or Material Adverse Effect were
true and correct in all respects) as of such earlier date, and the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively, (2) no Default has occurred and is continuing, or would
result from the borrowing of the Additional Term Loans or the application of the
proceeds thereof and (3) after giving

 

2

--------------------------------------------------------------------------------


 

effect to the occurrence of the Joinder Supplement No. 2 Effective Date and the
borrowing of the Additional Term Loans, on a Pro Forma Basis, the Consolidated
Leverage Ratio shall be no greater than 1.50:1.00, determined on the basis of
the financial information most recently required to be delivered pursuant to
Section 6.01 (together with reasonably detailed supporting calculations).

 

(c)           The Administrative Agent shall have received a certified copy of
the resolutions of the Board of Directors or other governing body, as
applicable, of each Person that is a Loan Party (or duly authorized committee
thereof) authorizing this Supplement, the Additional Term Loans and the other
matters contemplated hereby.

 

(d)           The Administrative Agent shall have received a favorable opinion
of Ropes & Gray LLP, counsel to Holdings, the Borrowers and the other Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent.

 

(e)           Each Additional Term Lender shall have received, if requested at
least two Business Days in advance of the Joinder Supplement No. 2 Effective
Date, a Term Note in connection with the Additional Term Loans, payable to the
order of such Additional Term Lender duly executed by the U.S. Borrower in
substantially the form of Exhibit C-1 to the Credit Agreement, as modified by
this Supplement.

 

(f)            Holdings or the U.S. Borrower shall have paid (or substantially
concurrently with the satisfaction of the other conditions set forth herein, on
the Joinder Supplement No. 2 Effective Date, shall be paying) to the
Administrative Agent for the account of each Additional Term Lender, upfront
fees equal to 0.50% of the principal amount of such Additional Term Lender’s
Additional Term Commitment on the Joinder Supplement No. 2 Effective Date.

 

SECTION 4            Terms Incorporated. All of the terms and conditions of
Joinder No. 1 are hereby incorporated in this Supplement by reference thereto as
fully and to the same extent as if set forth herein, and the Joinder No. 1, as
supplemented hereby, is hereby ratified, approved and confirmed as of the date
hereof.

 

SECTION 5            Counterparts. This Supplement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Supplement by telecopier or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Supplement.

 

SECTION 6            GOVERNING LAW. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

GT ADVANCED TECHNOLOGIES, INC., as Holdings

 

 

 

 

By

/s/Hoil Kim

 

 

Name: Hoil Kim

 

 

Title: Secretary

 

 

 

 

GTAT CORPORATION, as U.S. Borrower

 

 

 

By

/s/Hoil Kim

 

 

Name: Hoil Kim

 

 

Title: Secretary

 

 

 

 

GT ADVANCED TECHNOLOGIES LIMITED, as Hong Kong Borrower

 

 

 

By

/s/Hoil Kim

 

 

Name: Hoil Kim

 

 

Title: Secretary

 

[Signature Page — Incremental Joinder Supplement No. 2]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,as Administrative Agent and as Lender

 

 

 

 

By

/s/ Douglas M. Ingram

 

 

Name: Douglas M. Ingram

 

 

Title: Managing Director

 

[Signature Page — Incremental Joinder Supplement No. 2]

 

--------------------------------------------------------------------------------


 

 

[NAME OF LENDER], as an Additional Term Lender

 

 

 

 

 

By

/s/ Illegible

 

Title: Senior Vice President

 

 

UBS AG, Stamford Branch,

 

as an Additional Term Lender

 

 

 

By:

/s/ Irja R. Otsa

 

Name: Irja R. Otsa

 

Title: Associate Director

 

 

By

/s/ David Urban

 

Name: David Urban

 

Title: Associate Director

 

[Signature Page — Incremental Joinder Supplement No. 2]

 

--------------------------------------------------------------------------------


 

CONSENT

 

 

Dated as of June 21, 2012

 

The undersigned, as Grantors and Guarantors under the U.S. Security Agreement
dated January 31, 2012 (the “Security Agreement”) and as Guarantor under U.S.
Guaranty dated January 31, 2012 (collectively, the “Guaranty”) in favor of the
Agent for its benefit and the benefit of the Lenders parties to the Credit
Agreement referred to in the foregoing Supplement, hereby consents to such
Supplement and hereby confirms and agrees that (a) notwithstanding the
effectiveness of such Supplement, each of the Security Agreement to which such
Grantor is a party and the Guaranty to which such Guarantor is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of such
Supplement, each reference in the Security Agreement and the Guaranty to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Credit Agreement, as amended by such Supplement, and
(b) the Collateral Documents to which such Grantor is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
the applicable Secured Obligations (in each case, as defined therein). 
Notwithstanding anything to the contrary herein, for the avoidance of doubt, no
security, guaranties or similar interest shall be granted in the assets of or by
any Excluded Subsidiary with respect to the U.S. Borrower, which security,
guaranties or similar interest guarantees or supports any Obligation of the U.S.
Borrower. This Consent shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

 

 

GT ADVANCED TECHNOLOGIES INC.

 

 

 

 

 

By:

/s/Thomas Gutierrez

 

Name:

Thomas Gutierrez

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

GTAT CORPORATION

 

 

 

 

 

 

 

By:

/s/Thomas Gutierrez

 

Name:

Thomas Gutierrez

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

GT CRYSTAL SYSTEMS, LLC

 

 

 

 

 

By:

/s/Thomas Gutierrez

 

Name:

Thomas Gutierrez

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

GT EQUIPMENT HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/Thomas Gutierrez

 

Name:

Thomas Gutierrez

 

Title:

President

 

 

 

 

 

 

 

LINDBERGH ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/Thomas Gutierrez

 

Name:

Thomas Gutierrez

 

Title:

President

 

 

 

 

 

 

 

GT ADVANCED CZ LLC

 

 

 

 

 

 

 

By:

/s/Thomas Gutierrez

 

Name:

Thomas Gutierrez

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

Lenders

 

Additional Term Loan Commitments

 

 

 

 

 

UBS AG, Stamford Branch

 

$

10,000,000.00

 

Flagstar Bank, FSB

 

$

5,000,000.00

 

 

--------------------------------------------------------------------------------